Citation Nr: 0937579	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  06-30 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as a result of herbicide exposure.  


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel











INTRODUCTION

The Veteran served on active duty from November 1963 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
RO in Detroit, Michigan, which denied service connection for 
diabetes mellitus, type II.  

In Haas v. Nicholson, 20 Vet. App. 257 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, for purposes of applying the presumption of herbicide 
exposure under 38 C.F.R. § 3.307(a)(6)(iii) (2008), "service 
in the Republic of Vietnam" will, in the absence of 
contradictory evidence, be presumed based upon the veteran's 
receipt of a Vietnam Service Medal, without any additional 
proof required that a veteran who served in the waters 
offshore of the Republic of Vietnam actually set foot on 
land.  VA appealed that decision to the United States Court 
of Appeals for the Federal Circuit (Federal Circuit).  In 
September 2006, the Secretary imposed a stay at the Board on 
the adjudication of claims affected by Haas.  The stay 
affected claims based on herbicide exposure in which the only 
evidence of exposure is the receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam.  In 
May 2008, the Federal Circuit upheld VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of his or her military 
duty in order to be entitled to the presumption of herbicide 
exposure under 38 U.S.C. § 1116(a)(1) (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008).  In January 2009, the United 
States Supreme Court denied a petition for a writ of 
certiorari.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).  Later that month, the stay of 
adjudication of claims for compensation based on exposure to 
herbicides affected by Haas was lifted.  See Chairman's 
Memorandum No. 01-09-03 (Jan. 22, 2009).  Accordingly, the 
Board may proceed with appellate review.  




FINDINGS OF FACT

1.  The evidence does not show that the Veteran served within 
the Republic of Vietnam as defined by VA for the purposes of 
determining presumptive exposure to Agent Orange.

2. The evidence does not show actual exposure to herbicides 
during service.

3.  The evidence does not show that the Veteran's diabetes 
mellitus had its onset in service, manifested within one year 
of service separation, or is otherwise related to his active 
military service. 


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for diabetes mellitus, type II, VA has met all statutory and 
regulatory notice and duty to assist provisions.  

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008).  The Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice should generally be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a September 2005 letter sent to the Veteran in informed 
the Veteran of what evidence was required to substantiate the 
claim, and of the Veteran's and VA's respective duties for 
obtaining such evidence.  However, it did not provide notice 
regarding the degree of disability or the effective date.  
This deficiency was cured by a March 2006 letter notifying 
the Veteran of these last two elements.  Although it was not 
sent prior to initial adjudication of the Veteran's claim, 
the Veteran had an opportunity to respond with additional 
argument and evidence before his claim was subsequently 
readjudicated and a statement of the case (SOC) issued in 
August 2006.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  The Board concludes that the duty to 
notify has been satisfied. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule was 
rescinded by the Secretary during the pendency of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records, service 
personnel records, and VA medical records are in the file.  
The Veteran has not identified any other outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.  As will be discussed in more detail below, in 
December 2003 the RO also requested verification from the 
National Personnel Records Center (NPRC) that the Veteran had 
served on land in Vietnam, and received a negative response.  
The Board concludes that the duty to assist has been 
satisfied with respect to obtaining the Veteran's medical and 
service treatment records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the RO provided the Veteran with an examination in 
September 2005.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  Otherwise, the Board must 
explain why such an examination is not warranted.  Here, 
while the examiner reviewed the Veteran's medical records, 
thoroughly examined the Veteran, and gave a detailed 
description of his disability, the examiner did not provide 
an opinion as to the degree of likelihood that the Veteran's 
diabetes mellitus is related to service.  The Board finds, 
however, that a medical opinion is not necessary in this 
case, and thus declines to remand the claim for one.  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  Here, the Veteran is diagnosed with diabetes and 
thus clearly has a current disability.  However, as will be 
discussed below, there is no evidence that the Veteran was 
ever on the ground in the Republic of Vietnam.  Thus, the 
Veteran is not presumed to have been exposed to herbicides 
such as Agent Orange.  Further, there is no direct evidence 
that the Veteran was ever exposed to herbicides during 
service.  Therefore, the Veteran's diabetes cannot be 
associated with herbicide exposure.  The evidence does not 
show any other possible in-service event that might have 
caused the Veteran's diabetes. As the Veteran's diabetes did 
not manifest in service, and was not diagnosed until 2003, 
over three decades since his separation from service in 1967, 
there is also no indication that the Veteran's diabetes may 
be related to his period of service.  Consequently, because 
the elements of McLendon are not met, the Board will not 
remand this case for a new examination or opinion.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 
1340 (Fed. Cir. 2007).

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including diabetes mellitus, may 
also be service connected on a presumptive basis if they 
become manifest to a degree of 10 percent or more within one 
year of leaving qualifying military service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a).  

Here, in the September 2005 VA examination, the Veteran 
reported that his diabetes was first diagnosed in 2003.  
Thus, the Veteran is not entitled to service connection under 
the one-year presumption for diabetes, as it did not manifest 
to a degree of 10 percent or more within one year from the 
date of his separation from service in 1967.  See id.  

In addition, VA regulations provide that certain diseases 
associated with exposure to herbicide agents may be presumed 
to have been incurred in service even if there is no evidence 
of the disease in service, provided the requirements of 38 
C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The 
term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  

A veteran who during active military, naval, or air service 
served in the Republic of Vietnam during the period beginning 
January 9, 1962 and ending on May 7, 1975 shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence establishing that 
the veteran was not exposed to any such agent.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

In order to benefit from the presumption of service 
connection for diseases associated with herbicide exposure, a 
veteran must have one of the diseases enumerated in section 
3.309(e).  The diseases presumed to be caused by herbicide 
exposure include AL amyloidosis, chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult- onset diabetes), 
Hodgkin's disease, multiple myeloma, non- Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft- tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  

Here, the Veteran is diagnosed with diabetes mellitus, type 
II, which is a disease associated with herbicide exposure.  
He also served during the applicable time period.  See 
38 C.F.R. § 3.307(a)(6)(3).  The issue is whether the Veteran 
had service in the Republic of Vietnam as defined by VA law, 
which would entitle him to the presumption of exposure to 
herbicides such as Agent Orange.  

Under VA law, "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a).  In Haas v. Peake, 525 F.3d 1168, 1193, 1197 (2008) 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) upheld VA's interpretation of this 
regulation as requiring that a veteran must have actually 
been present on the landmass or inland waters of Vietnam at 
some point in the course of his or her military duty in order 
to be entitled to the presumption of herbicide exposure.  See 
VAOPGCPREC 27-97 (July 23, 1997); 66 Fed. Reg. 2376, 23,166 
(January 22, 2001).  Thus, service on a deep-water naval 
vessel in waters off the shore of Vietnam does not constitute 
service in the Republic of Vietnam.  Haas, 525 F.3d at 1193; 
1197; VAOPGCPREC 27-97.  Likewise, military missions flown in 
Vietnamese airspace do not qualify as service in the Republic 
of Vietnam under 38 C.F.R. § 3.313.  VAOPGCPREC 7-93 (August 
12, 1993).  

The Board has reviewed the Veteran's service personnel 
records, service treatment records, military citations, and 
"Affidavit," as well as two articles submitted by the 
Veteran.  His DD 214 shows that he received the Vietnam 
Service Medal and Vietnam Campaign Medal.  Receipt of the 
Vietnam Service Medal alone cannot be used to establish 
service in the Republic of Vietnam as it is undisputed that 
some service members who received the Vietnam Service Medal 
were never in Vietnam or its territorial waters.  See Haas, 
525 F.3d at 1196.  Likewise, receipt of the Vietnam Campaign 
Medal does not automatically establish service in Vietnam, as 
it could be awarded to service members who served outside the 
geographical limits of South Vietnam.  See U.S. Dep't of 
Defense Manual of Military Decorations and Awards, Chapter 
7.5.1.6.2 (September 1996).  Thus, the fact that the Veteran 
received these two medals does not establish that he served 
in the Republic of Vietnam for VA compensation purposes.

The Veteran's service personnel records and service treatment 
records do not indicate that he was ever on land in Vietnam.  
In December 2003, the RO submitted a request to the NPRC for 
dates that the Veteran served on land in the country of 
Vietnam.  The NPRC responded that the Veteran was attached to 
a Navy unit (Helicopter Anti-Submarine Squadron Two) that 
could have been assigned to ship or to shore.  It stated that 
while this unit was credited with Vietnam service for 
Department of Defense purposes, the Veteran's service record 
provides no conclusive proof of his being physically in-
country.  The Veteran's service treatment records also do not 
include any entries from Vietnam, nor any injuries or 
complaints that would indicate presence in Vietnam.  Thus, 
the Board does not find that the Veteran served in Vietnam 
based on his service personnel and treatment records.  

A military citation reflecting the award of a Gold Star for 
meritorious achievement in aerial flight shows that the 
Veteran served on the U.S.S. Bennington, U.S.S. Kitty Hawk, 
and U.S.S. Enterprise in combat operations in Southeast Asia.  
However, service on vessels in off-shore waters does not 
constitute service in the Republic of Vietnam absent evidence 
that the Veteran was actually present on land in Vietnam or 
its inland waterways.  See VAOPGCPREC 27-97.

The citation for the Gold Star states that in the successful 
completion of twenty flights on combat missions in an active 
combat area, the Veteran contributed substantially to the 
success of the United States efforts in Southeast Asia.  
Another citation, reflecting the award of an Air Medal, 
states that the Veteran participated in the rescue a pilot 
downed by enemy action in North Vietnam.  The Veteran, from 
an unarmored section of the hovering helicopter, hoisted the 
pilot into the helicopter while under constant fire from the 
enemy.  Two articles associated with the claims file also 
reflect the Veteran's courage and heroism in this incident.  
In a June 2009 statement, and in what the Veteran refers to 
as an "Affidavit," submitted in July 2005 and again in June 
2009, the Veteran describes flying numerous missions in 
Vietnam.  However, aerial missions do not constitute service 
on land in Vietnam for the purpose of presuming exposure to 
herbicides.  See VAOPGCPREC 7-93.  Thus, the Veteran has not 
established service in Vietnam based on these missions and 
the awards he received for them.  

In the Veteran's Affidavit, he states that during a search 
and rescue mission at Hai Phong Harbor, the hoist from the 
helicopter failed.  The Veteran thus jumped into the water, 
which was about eight to ten feet deep, and went straight 
down due to the heavy equipment he was carrying, touching the 
bottom with his feet.  Thereafter, the Veteran and his crew 
were taken to sick bay.  He was checked for signs of cyanide 
poisoning, as Vietnamese fishermen used poison to obtain the 
fish, and then prescribed brandy.  In a June 2009 statement, 
the Veteran states that he was in water in the Mong Cai 
harbor during a rescue mission.  The Board is unable to find 
that the Veteran had service in Vietnam based on these 
statements alone.  There is no corroborating evidence that 
these events actually occurred, and there is no indication 
that the Veteran was close to land when he made these 
rescues.  Moreover, while the Veteran alleges that his feet 
touched the bottom of the harbor, service on the ground in 
Vietnam is limited to its landmass.  The Board here notes 
that the Veteran has never alleged that he was physically on 
the landmass of Vietnam. 

In the "Affidavit," the Veteran also states that during 
flying duties he flew along the shore within sight of the 
coastal highway, made deliveries, and accomplished medical 
evacuations for ships in combat.  He further states that his 
crew would take photographs of junks along the shore while 
flying.  While the Veteran may have flown low at times and 
made visits to other ships, these statements do not 
constitute evidence that he was on land in Vietnam.  See 
VAOPGCPREC 7-93; VAOPGCPREC 27-97.

Accordingly, the evidence of record does not show that the 
Veteran ever served within Vietnam as defined by VA for the 
purposes of determining presumptive exposure to Agent Orange.  
Therefore, he is not presumed to have been exposed to 
herbicide agents.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  

There is also no direct evidence that the Veteran was exposed 
to herbicides during service.  His service treatment records 
do not evidence such exposure.  In the Veteran's 
"Affidavit," he states that he saw U.S. planes flying low, 
one of which flew out over the water, turned around, and flew 
back inland.  The Veteran states that these were the types of 
aircraft that sprayed herbicides.  One night, the Veteran's 
crew was assigned to South Search and Rescue, a point just 
off the demilitarized zone (DMZ).  On this night, there was 
heavy bombing of the DMZ.  During the bombardment, the 
Veteran could see secondary explosions and fires from trucks, 
ammunition dumps, and fuel dumps.  When the Veteran's 
helicopter flew too close to the site he "ate" smoke and 
dust.  The whole crew had burning eyes and a tickling cough.  
One of the pilots had vertigo.  The helicopter returned to 
the aircraft carrier and the crew was inspected by a 
physician, who found no lasting effects. 

The Board does not find that the Veteran was exposed to 
herbicides based on these statements.  While the Veteran may 
have watched airplanes flying low which he believes were the 
type that sprayed herbicides, he does not allege that these 
planes actually sprayed herbicide at the time he witnessed 
them, or that he was exposed to herbicide agents from the 
place where he observed these planes.  

While the Veteran has not established service connection on a 
presumptive basis, he is not precluded from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994); McCartt v. 
West, 12 Vet. App. 164, 167 (1999).

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Here, the Veteran's service treatment records, including an 
October 1967 examination, are negative for diagnoses, 
treatment, or complaints of diabetes.  In the September 2005 
VA examination, the Veteran reported that he was diagnosed 
with diabetes in 2003 when he was being evaluated at a VA 
medical center for cardiac symptoms and found to have high 
blood sugar.  The Veteran does not allege that he had 
diabetes before this date.  The Board notes that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the Veteran's 
health and medical treatment during and after military 
service, as evidence of whether a condition was incurred in 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); see also Nieves-Rodriguez, 22 Vet. App. 295, 305 
(2008).  The period of over three decades between the 
Veteran's separation from service in 1967 and his diagnosis 
of diabetes in 2003 weighs heavily against a finding that his 
diabetes is related to service.  Moreover, the Veteran does 
not allege any in-service cause of his diabetes other than 
exposure to herbicides.  As discussed above, there is no 
evidence that the Veteran served in Vietnam for the purpose 
of presuming herbicide exposure, and there is no direct 
evidence of herbicide exposure. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for diabetes mellitus, type II, must be denied.  
See Hickson, supra; 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, to include as secondary to herbicide exposure, is denied. 
 



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


